DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the After Final Amendments filed on 09/07/2021

Response to Arguments
Applicant’s remarks and amendments filed 09/07/2021 have been fully considered. In response, to the Amendments, all rejections and objections have been withdrawn.

Allowable Subject Matter
Claims 1, 5, 7, 9-15 and 19-21 are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 15 and 20 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a system comprising of light emitting diodes (LEDs) and a camera coupled to the array of LEDs, the camera having a field of view that includes a scene, or  a method comprising for portions of a scene that correspond to individual light emitting (LEDs) in in an array of LEDs, determining a distance from the array of LEDs to each portion of the scene as recited in “a 3D sensor; determining, from the calculated relative amounts of light, that a first portion of the scene and a second portion of the scene receive different amounts of light;
providing a first amount of current, based on the calculated relative amounts of light, to a first LED of the array of LEDs to illuminate the first portion of the scene;
providing a second amount of current, different from the first amount of current and based on the calculated relative amounts of light, to a second LED of the array of LEDs to illuminate the second portion of the scene;
capturing, with the camera, a first image of the scene under ambient lighting;
capturing, with the camera, a second image of the scene while illuminating the scene with a first amount of light;
subtracting pixel brightness values of the first image from respective pixel brightness values of the second image to form difference values;
scaling the difference values to determine an exposure level; and
capturing, with the camera, a third image of the scene using the determine exposure level” as combined with other limitations in claim 1, 15 and 20. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PADMA HALIYUR/Primary Examiner, Art Unit 2698